Title: To Benjamin Franklin from John Paradise and William Jones, 20 May 1779
From: Paradise, John,Jones, William
To: Franklin, Benjamin


Hotel du Port Mahon, Rue Jacob, May 20th, 1779.
Mr. Paradise and Mr. Jones present their best respects to Dr. Franklin. They are just arrived at Paris; and, as they were desired by their worthy friends, Dr. Price and Dr. Priestley, to deliver to him their publications, they have left the books and letters at Passy, where they propose to have the honor of waiting upon the most respectable of patriots and philosophers, on any morning when they hear that he is likely to be at leisure.
